EXHIBIT 10.1
AMENDMENT NO. 4 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     AMENDMENT NO. 4 dated as of April 28, 2010 (“Amendment”) between VIRCO MFG.
CORPORATION, a Delaware corporation (the “Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (the “Bank”), amending the Second Amended and Restated
Credit Agreement dated as of March 12, 2008 (as amended, restated, supplemented
or otherwise modified, the “Credit Agreement”) between the Borrower and the
Bank. Terms defined in the Credit Agreement and not otherwise defined herein are
used herein as therein defined.
     WHEREAS, subject to the satisfaction of the conditions set forth herein,
the Borrower and the Bank have agreed to certain amendments to the Credit
Agreement.
     NOW, THEREFORE, in consideration of the mutual agreements herein contained
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, the parties hereto agree as follows:
     Section 1. Amendment to Section 5.8 of the Credit Agreement. Section 5.8 of
the Credit Agreement hereby is amended and restated in its entirety as follows:
     Section 5.8. Dividends, Distributions.
     Make any distribution or declare or pay any dividends (in cash or other
property, including stock of Borrower) on, or purchase, acquire, redeem, or
retire any of Borrower’s stock, of any class, whether now or hereafter
outstanding (each, a “Restricted Payment”); provided, however, that the Borrower
may make Restricted Payments in an aggregate amount in any fiscal year not to
exceed $2,500,000 so long as (a) no Default or Event of Default has occurred and
is continuing or would result therefrom, (b) Borrower shall have delivered to
Bank a Compliance Certificate, duly executed by the chief financial officer of
Borrower, demonstrating that Borrower shall be in pro forma compliance with
Sections 5.11, 5.12 and 5.13 after giving effect to the subject Restricted
Payment, (c) the aggregate amount of the Restricted Payments comprised of
dividends or distributions by Borrower made in any fiscal year does not exceed
$2,000,000, and (d) immediately after giving effect to any such Restricted
Payment, Availability is not less than $5,000,000.
     Section 2. Amendment to Section 5.12 of the Credit Agreement. Section 5.12
of the Credit Agreement hereby is amended and restated in its entirety as
follows:
     Section 5.12. Minimum Consolidated Fixed Charge Coverage Ratio.
     Permit the Consolidated Fixed Charge Coverage Ratio (i) measured as of the
end of each fiscal quarter of each fiscal year (other than the fiscal quarter
ended April 30,

 



--------------------------------------------------------------------------------



 



2010), to be less than 2.50 to 1.00, and (ii) as of the end of the fiscal
quarter ended April 30, 2010, to be less than 2.25 to 1.00.
     Section 3. Amendment to Section 5.13 of the Credit Agreement. The table
appearing in Section 5.13 of the Credit Agreement hereby is amended and restated
in its entirety as follows:

          Maximum Consolidated Applicable Fiscal Quarter   Leverage Ratio Fiscal
quarter ended
January 31, 2010   1.75 to 1.00       Fiscal quarter ended
April 30, 2010   6.00 to 1.00       Fiscal quarter ended
July 31, 2010   6.00 to 1.00       Fiscal quarter ended
October 31, 2010   1.25 to 1.00       Fiscal quarter ended
January 31, 2011   1.75 to 1.00       Fiscal quarter ended
April 30, 2011   5.00 to 1.00       Fiscal quarter ended
July 31, 2011   6.00 to 1.00       Fiscal quarter ended
October 31, 2011   1.25 to 1.00       Fiscal quarter ended
January 31, 2012   1.75 to 1.00

     Section 4. Consent to Amendments. The Guarantor hereby acknowledges and
consents to this Amendment, and affirms and acknowledges that the Guaranty and
each other

 



--------------------------------------------------------------------------------



 



Loan Document to which it is a party remains in full force and effect and that
such Person remains obligated thereunder without defense, offset or counterclaim
of any kind whatsoever, as if such Guaranty or other Loan Document were executed
and delivered to the Bank on the date hereof.
     Section 5. Representations and Warranties. To induce the Bank to enter into
this Amendment, the Borrower represents and warrants to the Bank that:
     (a) Representations and Warranties in Credit Agreement. Each of the
representations and warranties of the Borrower and its Subsidiaries contained in
the Credit Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement (i) were true
and correct when made and (ii) after giving effect to this Amendment, continue
to be true and correct on the date hereof (except to the extent that such
representations and warranties relate expressly to an earlier date).
     (b) Authority. The execution and delivery by the Borrower of this Amendment
and the performance by the Borrower of its obligations under this Amendment
(i) are within its power and authority, (ii) have been duly authorized by all
necessary proceedings, (iii) do not and will not conflict with or result in any
breach or contravention or any provision of law, statute, rule or regulation to
which the Borrower is subject or any judgment, order, writ, injunction, license
or permit applicable to the Borrower so as to materially adversely affect the
assets, business or any activity of the Borrower, (iv) do not conflict with any
provision of the certificate of incorporation or bylaws of the Borrower or any
agreement or other instrument binding upon the Borrower, (v) do not and will not
require any waivers, consents or approvals by any of its creditors which have
not been obtained, or (vi) do not and will not require any approval which has
not been obtained.
     (c) Enforceability of Obligations. This Amendment and the Credit Agreement,
as amended hereby, constitute the legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with its terms, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.
     (d) No Event of Default. No Event of Default or Default has occurred and is
continuing.
     Section 6. Conditions to Effectiveness. This Amendment shall become
effective on the date when the following conditions precedent have been
satisfied:
     (a) The Borrower, the Guarantor and the Bank shall have delivered an
executed counterpart of this Amendment.

 



--------------------------------------------------------------------------------



 



     (b) The representations and warranties set forth in Section 5 hereof shall
be true and correct on the effective date of this Amendment.
     (c) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against the Borrower, any Guarantor or the Bank.
     (d) The Borrower shall have paid all reasonable out-of-pocket costs and
expenses of the Bank, to the extent invoices therefor have been presented.
     (e) All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall have been delivered or
executed or recorded and shall be in form and substance satisfactory to the
Bank.
     Section 7. Admissions and Acknowledgments. The Borrower and the Guarantor
expressly acknowledges and agrees with each of the following:
     (a) That such Person does not dispute the validity or enforceability of any
of the Loan Documents or any of their respective obligations under any of the
foregoing, or the validity, priority, enforceability, scope or extent of any
charge, Lien, security interest or any other encumbrance of the Bank in, on or
against any of the Collateral in any judicial, administrative or other
proceeding;
     (b) That such Person shall not challenge or dispute the validity of any of
its obligations under the Loan Documents to which it is party or any other
obligations incurred by such Person pursuant to the Loan Documents; and
     (c) That the Indebtedness evidenced by the Loan Documents is secured by
first priority, non-avoidable, perfected, valid and enforceable liens on and
security interests in the Collateral, subject only to Permitted Liens.
     Section 8. Reference to and Effect on Loan Documents.
     (a) Upon the effectiveness of this Amendment, on and after the date hereof,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import, and each reference in the other Loan Documents
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as amended hereby.
     (b) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Bank under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.

 



--------------------------------------------------------------------------------



 



     (c) Nothing herein shall be deemed to entitle the Borrower or any Guarantor
to a waiver, amendment, modification or other change of any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or difference circumstances.
     (d) This Amendment shall be a Loan Document for all purposes.
     Section 9. Benefits of Amendment. The terms and provisions of this
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns to the extent contemplated by the
Credit Agreement.
     Section 10. Interpretation. The Article and Section headings used in this
Amendment are for convenience of reference only and shall not affect the
construction hereof.
     Section 11. Execution in Counterparts. This Amendment may be executed in
any number of counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Amendment. Faxed
signatures of this Amendment shall be binding for all purposes.
     Section 12. Severability. If any provision of this Amendment shall be held
to be invalid, illegal or unenforceable under applicable law in any
jurisdiction, such provision shall be ineffective only to the extent of such
invalidity, illegality or unenforceability, which shall not affect any other
provisions hereof or the validity, legality and enforceability of such provision
in any other jurisdiction.
     Section 13. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California. The
arbitration provisions of Section 7.11 of the Credit Agreement are incorporated
herein by reference.
     Section 14. Expenses. The Borrower agrees to pay the reasonable
out-of-pocket expenses of the Bank, including but not limited to the reasonable
fees, charges and disbursements, including but not limited to the fees, charges
and disbursements of Gibson, Dunn & Crutcher LLP, special counsel for the Bank,
incurred in connection with the preparation, negotiation, execution and delivery
of this Amendment and any subsequent waiver, amendment or modification of the
Credit Agreement or any other Loan Document and the security arrangements in
connection herewith or therewith.
     Section 15. No Course of Dealing. The execution and delivery of this
Amendment shall not establish a course of dealing among the Bank, the Borrower
and the Guarantors or in any other way obligate the Bank to hereafter provide
any further amendments, waivers, or consents of any kind to the Borrower and the
Guarantors.
     Section 16. Arm’s Length Agreement. Each of the parties to this Amendment
agrees and acknowledges that this Amendment has been negotiated in good faith,
at arm’s length, and not by any means forbidden by law.

 



--------------------------------------------------------------------------------



 



     Section 17. Entire Agreement. This Amendment together with all other
instruments, agreements, and certificates executed by the parties in connection
herewith or with reference thereto, embody the entire understanding and
agreement between the parties hereto and thereto with respect to the subject
matter hereof and thereof and supercede all prior agreements, understandings,
and inducements, whether express or implied, oral or written.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered as of the date first set forth above.

            VIRCO MFG. CORPORATION,
        as the Borrower
      By:           Name:   Robert E. Dose        Title:   Vice President -
Finance, Secretary and Treasurer        VIRCO, INC.,
        as a Guarantor
      By:           Name:   Robert E. Dose        Title:   Vice President -
Finance, Secretary and Treasurer     

[Signature Page to Amendment No. 4 to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:           Name:   Mehdi Emrani        Title:   Vice President     

[Signature Page to Amendment No. 4 to Second Amended and Restated Credit
Agreement]

 